Citation Nr: 0916124	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-30 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy 
from November 1943 to October 1947.  He died in October 2004; 
the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the Veteran's death.

This case has been before the Board on two prior occasions.  
In February 2007, it was remanded to provide the claimant 
with the opportunity for a personal hearing and for 
additional development.  In April 2007, the appellant 
withdrew her request for a hearing.  

In August 2008, further remand was required for evidentiary 
development which was requested in the February 2007 
decision, but had not been accomplished.  Addition notice was 
also required following the issuance of a new precedential 
Court of Veterans Appeals decision.  The claim has now been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service 
connected for an anxiety reaction, rated 70 percent 
disabling; lumbosacral strain, rated 40 percent disabling; 
and acne vulgaris, rated 10 percent disabling.

2.  A heart condition was not first manifested in service or 
for many years following service; the preponderance of the 
evidence is against a finding that a heart condition was 
related to the Veteran's military service.

3.  A service connected disability did not cause or 
substantially and materially contribute to the Veteran's 
death, nor did any service connected disability hasten the 
Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, legally sufficient notice was provided to the claimant 
in January 2009 correspondence, after the initial 
adjudication of her claim.  The letter informed her of the 
elements of the service connection claims (both for death and 
an underlying claim of service connection for additional 
disabilities), described with specificity the evidence and 
information needed to substantiate the claim, and set forth 
the respective duties of VA and the claimant in obtaining 
such.  In the context of a claim of service connection for 
the cause of the Veteran's death, the letter informed the 
appellant of the disabilities for which service connection 
had been granted already.  The appellant was provided all 
notice required to afford a reasonable person a meaningful 
opportunity to participate in the adjudication of the claim.  
As was noted, this letter was sent to the appellant after the 
initial adjudication of her claim; the error in timing was 
cured by the readjudication of the claim in a March 2009 
supplemental statement of the case.

VA additionally has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting the 
appellant in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
service treatment records are associated with the claims 
file.  VA has requested private treatment records from Dr. 
GB; the appellant was asked to provide a new release form for 
Dr. GB to allow follow-up on that request, but she has not 
submitted one.  Instead, she has submitted a statement from 
Dr. GB regarding the Veteran's health history.  A discharge 
summary from B Hospital is of record; the appellant has 
certified that older records from a Dr. B are no longer 
available.  The Board notes that the claims file also 
contains older VA treatment and examination reports, dating 
back to 1949, as well as private medical records from the 
1980's forward.

No VA examination was provided in connection with this claim.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, there is no 
competent evidence of record which raises any reasonable 
possibility of a nexus to service for diagnosed conditions or 
death, and hence there is no need for a medical opinion.

Neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

Evidence and Analysis

According to VA law, when a veteran dies from a service 
connected disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within the applicable presumptive period, and 
specific threshold requirements are met.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

The death certificate lists as the cause of death sepsis due 
to or as a consequence of cardiac failure.  The appellant 
alternatively argues that the heart condition which lead to 
the Veteran's death was incurred during service, or was 
aggravated by the Veteran's service connected anxiety 
reaction.

Service treatment records show no heart related complaints, 
treatment, or diagnoses.  The appellant maintains that the 
Veteran developed a heart murmur after being in the water for 
many hours after his ship was torpedoed off the coast of 
England during Exercise Tiger in April 1944.  A full 
examination dated in May 1946, however, expressly notes 
normal heart sounds with no enlargement and normal cardiac 
rhythm.  The Veteran was treated for combat fatigue.

Post service medical records reveal no cardiac complaints or 
findings for many years.  A 1949 VA examination makes no 
mention of any cardiac problems.  In January 1950, a private 
examiner noted no heart enlargement, no irregularity of 
activities, and no murmurs.  Dr. B, the private doctor the 
appellant states treated the Veteran for a heart murmur 
immediately after service, submitted a May 1966 statement 
about the Veteran's care in which there is no reflection of 
any cardiac diagnosis or treatment.  A "tortuous aorta" was 
noted at a May 1967 VA examination, but by a May 1972 VA 
examination, the heart and aorta were both noted to be within 
normal limits.  The Veteran was diagnosed with chronic 
obstructive pulmonary disease (COPD).  Hypertension was 
diagnosed by 1986.  Heart problems were noted in January 
1988, as a complication of COPD.  Carotid artery disease was 
diagnosed in March 1992.  In January 1999, he was treated at 
NE hospital for COPD, "now complicated by probable 
congestive heart failure" and atrial fibrillation.  A past 
history of coronary artery disease was noted, without detail.  
In July 2002, x-rays from Dr. GB showed mild heart 
enlargement.  The Veteran throughout this period received 
ongoing psychiatric treatment for his anxiety reaction.

Hospitalization records from NE Hospital for the Veteran's 
terminal treatment reveal that he was admitted for complaints 
of chest and abdominal pain.  Heart sounds were barely 
audible.  A chest x-ray showed cardiomegaly and interstitial 
markings of the lungs, but no obvious congestive heart 
failure.  An EKG established atrial fibrillation.  A heart 
attack was ruled out, but the atrial fibrillation could not 
be controlled.  Hypotension was a problem.  His respiratory 
status declined, and doctors encountered increasing problems 
with tachycardia, hypotension, and responsiveness.  Doctors 
diagnosed intra-abdominal sepsis.  The Veteran continued to 
decline, and passed away on October 22, 2004.  The listed 
final diagnoses were septic shock, biliary sepsis, 
diverticulitis, rapid atrial fibrillation, and congestive 
heart failure.

In a statement received in October 2008, Dr GB stated that 
while he cared for the Veteran "for many years," he had 
coronary artery disease and resultant congestive heart 
failure.  "These were of a significant degree during his 
life."  Dr. GB did not state when the conditions first 
developed, nor did he discuss their relationship to service.

On review of all the evidence of record, the Board finds that 
there is no evidence of any heart condition in service, or 
for many years afterwards.  It is undisputed that the Veteran 
had a very traumatic experience in April 1944, when his ship 
was torpedoed, but there is no competent medical evidence of 
record relating that incident to the development of cardiac 
problems approximately 40 years later.  No doctor has opined 
or commented on any possible relationship, and on examination 
soon after the attack, the Veteran's heart was noted to be 
healthy.  

The appellant has voiced her opinion that "any one" 
subjected to the stress of a torpedo attack and having to 
float in the Atlantic for hours would develop a heart 
condition, but she is a layperson, and as such does not have 
the specialized medical training or knowledge required to 
render such an opinion.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Direct service connection cannot be found.  
Further, because of the long period between service and the 
first evidence of any cardiac disease or disability, 
presumptive service connection is not applicable.  For any 
listed chronic disease, the applicable period for development 
to a compensable degree is one year following discharge.  
38 C.F.R. §§ 3.307, 3.309.

Finally, the Board must find that the Veteran's service 
connected anxiety reaction did not cause or aggravate any 
cardiac problems or diseases.  No doctor has provided an 
opinion showing cardiac problems were caused or aggravated by 
the anxiety reaction.  As is discussed above, the appellant's 
statements on the matter are not competent medical evidence.  
In the absence of any competent evidence of a relationship 
between heart disease and any aspect of the Veteran's period 
of service, including his service connected disabilities, 
service connection must be denied.

The Board regrets that more positive action may not be taken 
at this time.  The Board notes that some evidentiary 
development with regard to recent medical records could not 
be accomplished due to the lack of response from the 
claimant.  Should the appellant obtain additional medical 
records indicating a direct link between service and a heart 
condition, or between a service-connected disability and a 
heart condition, she may seek to reopen this claim before the 
RO in the future.



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


